Por Cuanto, la parte apelada solicitó la desestimación de la ape-lación interpuesta en este caso por moción de enero 21 último seña-lada el 24 para verse el 31, como en efecto se vió con la sola asisten-cia e informe del abogado de dicha parte; y
*975Por Cuanto, de la moción y de los autos resulta que radicada la transcripción en feberero 15, 1937, se fueron solicitando prórrogas para presentar alegato venciendo la última en septiembre 7, 1937, sin que el documento se archivara ni se baya radicado aún a la fecha de esta resolución;
Por tanto, se declara con lugar la moción y en su consecuencia se desestima, por abandono, el recurso.
El Juez Asociado Sr. Córdova Dávila no intervino.